

115 HRES 1147 IH: Congratulating Dr. Denis Mukwege and Nadia Murad for receiving the 2018 Nobel Peace Prize for their advocacy on behalf of the millions who have suffered from sexual violence as a result of conflict, and for other purposes.
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1147IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Ms. Moore (for herself, Ms. Jackson Lee, Ms. Wasserman Schultz, Mr. McGovern, Ms. Roybal-Allard, Ms. Norton, Mr. Meeks, Ms. Schakowsky, Ms. Clarke of New York, and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCongratulating Dr. Denis Mukwege and Nadia Murad for receiving the 2018 Nobel Peace Prize for their
			 advocacy on behalf of the millions who have suffered from sexual violence
			 as a result of conflict, and for other purposes.
	
 Whereas sexual violence as a result of conflict remains a serious, present-day atrocity affecting millions of people, primarily women and girls;
 Whereas according to the United Nations, sexual violence has been reported against women, during and after conflicts, in every international or non-international war-zone;
 Whereas combatants use sexual violence, including rape and sexual enslavement, to terrorize communities, recruit new fighters, and generate revenues and income;
 Whereas according to experts, a host of state and non-state armed groups or multinational forces have committed conflict-related sexual violence;
 Whereas according to experts, conflict-related sexual violence has become a key part of extremist groups, such as the Islamic State of Iraq and the Levant (ISIL) and Boko Haram in Nigeria;
 Whereas ISIL subjected large numbers of women and girls from ethnic and religious communities in Iraq, including the Yezidi community, to conflict-related sexual violence;
 Whereas ISIL subjected women, girls, men, and boys to various forms of conflict-related sexual violence, including rape and sexual enslavement, physical and psychological violence, and human trafficking;
 Whereas according to the United Nations, ISIL abducted approximately 6,417 people (3,547 women and 2,870 men) from Iraq’s Yezidi community between August 2014 and July 2017, and the impact of these horrific acts are felt by such women and men, as well as children and the broader Yezidi community;
 Whereas reported numbers of abduction, when available, often underestimate the prevalence of sexual violence due to fear, reprisals, and stigma;
 Whereas United Nations Security Council Resolution 1888 (2009) reaffirmed that sexual violence, when used or commissioned as a tactic of war to deliberately target civilians or as a part of a widespread or systematic attack against civilian populations, can significantly exacerbate conflicts and may impede the restoration of international peace and security;
 Whereas Security Council Resolution 1888 further affirmed that effective steps to both prevent and respond to sexual violence can significantly contribute to the maintenance of international peace and security;
 Whereas this year’s Nobel Peace Prize honors the efforts of two outstanding individuals, Dr. Denis Mukwege and Nadia Murad, who both have worked to help heal individuals and communities affected by sexual violence;
 Whereas the recipients of the 2018 Nobel Peace Prize vigorously fought to obtain justice for those most affected by sexual violence during conflict;
 Whereas the Democratic Republic of the Congo (Kinshasa) has been called one of the worst places in the world to be a woman due to a surge of sexual violence linked to longstanding conflict;
 Whereas in 2010, the United Nations estimated 1,100 rapes were reported each month in the Democratic Republic of the Congo, with an average of 36 women and girls raped every day;
 Whereas Dr. Mukwege was inspired by his father, a Pentecostal pastor, who instilled in him the importance of caring for the sick;
 Whereas Dr. Mukwege studied gynecology and obstetrics at the University of Angers in France to improve conditions for women sexually assaulted during conflict, including by addressing limited access to care and complicated deliveries;
 Whereas Dr. Mukwege founded the Panzi Foundation in 1999 in the Democratic Republic of the Congo to treat women who have been sexually assaulted with world-renowned care and to positively impact the community;
 Whereas Dr. Mukwege and his staff have tended to tens of thousands of sexual violence survivors; Whereas Dr. Mukwege reportedly said upon finding out he won the 2018 Nobel Peace Prize, Dear survivors around the world, I want to tell you that through this prize the world is listening to you and refuses indifference. … We hope that the world will no longer delay taking action in your favor, with force and determination, because the survival of humanity depends on you. It’s you women who carry humanity.;
 Whereas Nadia Murad was held captive in Iraq by ISIL in 2014 for not practicing Islam and was abused during her detention, but used her experience to become an advocate and spokeswoman against sexual violence;
 Whereas Nadia Murad is a 2016 recipient of the United Nations’ first Goodwill Ambassador for the Dignity of Survivors of Human Trafficking;
 Whereas Nadia Murad is an activist for the Yezidi community; Whereas Nadia Murad is the first Iraqi to receive the Nobel Peace Prize; and
 Whereas despite the outstanding work of these two individuals, millions of women, men, and children are victims of sexual violence from conflict each year: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates Dr. Denis Mukwege and Nadia Murad for receiving the 2018 Nobel Peace Prize for their actions to help those affected by and to speak out against the perpetrators of sexual violence during conflict;
 (2)recognizes Dr. Mukwege and Nadia Murad’s hard work, personal experiences, and passion for advocacy on behalf of the millions who have suffered from sexual violence as a result of conflict;
 (3)denounces those actors, including governments and militaries that sanction, support, or engage in horrific crimes against humanity and urges action by the international community, including the United States, to hold individuals accountable for these horrific crimes of sexual violence;
 (4)reaffirms its commitment to strengthen the United States efforts to prevent sexual violence as a weapon of war, protect victims and communities, and punish offenders; and
 (5)calls for continued attention, funding, and leadership from the United States and the international community to help prevent sexual violence as a weapon of war.
			